Citation Nr: 1607374	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disability.  In March 2011, the Board reopened the claim and remanded it for further evidentiary development.

In January 2011, the Veteran testified before the undersigned Acting Veterans Law judge.  A transcript of that hearing has been added to the record. 

In November 2013, the Board remanded this issue for additional development.  


FINDING OF FACT

A chronic low back disability was not shown in service, and the only medical opinion to address the etiology of the Veteran's low back disability weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter sent in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that the Veteran has reported that he received treatment at various VA medical centers and that those treatment records were not included in his claims file.  As directed in the previous remand, the RO requested treatment records from the various VA medical centers that the Veteran asserted he received treatment, but no records could be located after multiple attempts.  The Veteran was notified of this negative response for the RO and did not provide any additional evidence.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that occurred most recently in May 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant is able to demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).





Low Back Disability

An April 1962 service treatment record shows that the Veteran was diagnosed with lower paraspinous muscle spasms characterized as a low back strain that occurred when he lifted a box at Grafenwohr Training Area in Germany.  

An April 1962 service treatment record shows that during the Veterans separation examination, he reported a recent low back injury.  The Veteran was assessed with a clinically normal spine.  

An April 1969 VA examination report shows that the Veteran reported that while on active duty in Germany, he was unloading a 105 gun that dropped and caused him to fall.  He reported that he was treated in the hospital for two weeks and put on bedrest for two weeks after being discharged from the hospital.  He reported that he was on light duty the remainder of this active service.  The Veteran reported lower back pains that were frequent and that he had not been able to hold a job due to the back condition.  Examination of the Veteran's spine showed that he had a normal gait.  The Veteran's posture was noted to have some flattening of the lumbar spine.  No muscle spasms were noted.  His spinal movement was also noted to be normal with no atrophy.  Additionally, the examiner noted that X-rays showed that his spine was within normal limits.  The examiner diagnosed the Veteran with a residual back injury that was noted to not be found.  

A February 1971 private treatment noted from Dr. D.L., shows that the Veteran was diagnosed with intervertebral subluxations with right brachial neuritis.  Spasticity and tenderness of the right upper dorsal area was noted by Dr. D.L.

An October 1978 private treatment record from Dr. R.C., reported that the Veteran was treated in December 1964, complaining of a backache from a fall on the ice.  

A December 1978 statement from P.C, reported that the Veteran had back trouble when he stayed with her from July 1962 to December 1962.  

An August 2007 VA treatment record shows that X-rays reveal moderate hypertrophy degenerative spondylosis of the spine.  

A November 2007 VA treatment record showed that the Veteran was diagnosed with chronic back pain noted as lumbosacral strain/myofascial pain.  Additionally, he was diagnosed with lumbar stenosis.  

An October 2008 statement from M.L., the Veteran's former spouse, reported that he had back pain from 1962 to 1980.  

A July 2009 VA examination report shows that the Veteran reported that he was unloading artillery and injured his back.  The examiner reported that x-rays revealed no fracture, dislocation or bony destructive lesions.  Mild disc space narrowing at multiple levels was noted.  The Veteran was diagnosed with lumbar spondylosis and lumbar stenosis.  The examiner opined that it was less likely than not that the Veteran's current back condition was related to his in-service lumbar strain.  The examiner noted that the Veteran had lumbar spondylosis and stenosis that was more likely to be age related progressions rather than from stemming from his injury in service.  

A May 2011 VA examination report shows that the Veteran was diagnosed with spondylosis, degenerative disc disease, osteoarthritis of the lumbar spine, and lumbar spinal stenosis.  After a review of the Veteran's claims file and medical records the examiner opined that it was less likely than not that the Veteran's low back condition was a result of active service or related to any in service events.  The examiner did acknowledge that the Veteran suffered a lumbar strain in service that was a muscular injury requiring hospitalization but there was no evidence of a chronic problem from this injury from separation in 1962 until he sought medical attention for a fall on ice in 1964.  The examiner remarked that his current lumbar spine conditions were age related degenerative condition which were not only seen in his lumbar spine but also his cervical spine where no known injury occurred in service, and thus a nexus could not be made to service.  

The Board finds that the evidence of record is against a finding of service connection for a lumbar spine disability.  Initially, while service medical records show that the Veteran was seen for complaints of low back pain on one occasion, there is no evidence that the Veteran was found to have a diagnosed low back disability or symptoms of a chronic condition.  Furthermore, there is absolutely no medical evidence that the Veteran was evaluated for a low back condition after service until December1964, when he was apparently treated for backaches that his private physician in October 1978 noted was a result from a fall on the ice.  Additionally, the evidence does not show that any low back arthritis was shown on x-ray within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's current low back disability and service weighs against the claim.  The Board finds that the May 2011 negative medical opinion constitutes probative and persuasive evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination.  The examiner specifically noted that the Veteran's in-service low back injury was of a musculature nature and that his current low back disability was a result of aging.  Additionally, the examiner noted that the Veteran's degenerative spine condition affected both his cervical and lumbar spine regions which showed that the area of injury during service had no worse degeneration than an area that was not injured in service.  The May 2011 opinion provided rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The only other evidence of record supporting the Veteran's claim are lay statements from himself, friends, and partners.  Even if those statements could be read as claiming continuity of symptomatology since service, the VA medical opinion outweigh those lay statements as there is no indication that the Veteran or his companions possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his low back disability and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the lay statements regarding the Veteran's low back disability are insufficient to establish a nexus to service and are not outweighed by the competent medical evidence to the contrary.  Moreover, the Board also finds it significant that the first instance the Veteran was treated for a low back condition was more than two years after separation from service in December 1964, at which time he reportedly told his private physician that he had backaches from a fall on the ice.  Statements made while seeking medical treatment are significant and given a significant weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran). 

The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any low back disability in the absence of specialized training.  The Board finds the May 2011 VA examiner's opinion is more persuasive because of the medical training of the examiner.

Accordingly, the preponderance of the evidence of record is against a finding that a low back disability is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


